DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
DETAILED ACTION
	Claims 1, 2, 4-8, 10-15, 17, and 20-25 are pending and under consideration.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN 201810259545.2, filed on March 27, 2018.

Specification
The disclosure is objected to because of the following informalities: the Sequence Listing was submitted electronically as a text file, thus the specification must be amended to contain an incorporation-by-reference of the material in the ASCII text file in a separate paragraph identifying the name of the ASCII text file, the date of creation, and the size of the ASCII text file in bytes. See MPEP 502.05 L.
The disclosure is also objected to because of the following informalities: Tables are numbered with different systems: Tables 1, 2, 3 and Table A, B, C. Tables should be referred as Tables 1-6.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 13-15, 17, 20, 21, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitations "HCDR1", “HCDR2”, “HCDR3”, “LCDR1”, “LCDR2”, “LCDR3” in options (i) to (x).  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 13, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  
Regarding claim 15, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  
Claim 21 recites the limitation "the subject" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The term should be replaced by “the human subject”.
Regarding claim 24, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  
Claim 14, 17, and 20 are also rejected because they are dependent on the rejected claims directly or indirectly.
Appropriate corrections are required.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-8, 10-15, 17, and 20-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a WRITTEN DESCRIPTION rejection.
An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406; Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by "whatever characteristics sufficiently distinguish it"). "Compliance with the written description requirement is essentially a fact-based inquiry that will ‘necessarily vary depending on the nature of the invention claimed.’" Enzo Biochem, 323 F.3d at 963, 63 USPQ2d at 1612. An invention described solely in terms of a method of making and/or its function may lack written descriptive support where there is no described or art-recognized correlation between the disclosed function and the structure(s) responsible for the function. See MPEP 2163 I. A.
An applicant may also show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. Enzo Biochem, 323 F.3d at 964, 63 USPQ2d at 1613 (quoting the Written Description Guidelines, 66 Fed. Reg. at 1106, n. 49, stating that "if the art has established a strong correlation between structure and function, one skilled in the art would be able to predict with a reasonable degree of confidence the structure of the claimed invention from a recitation of its function".). "Thus, the written description requirement may be satisfied through disclosure of function and minimal structure when there is a well-established correlation between structure and function." See MPEP 2163 II.3.
Claim 1 has claimed an isolated anti-CD47 monoclonal antibody or an antigen-binding fragment thereof comprising: (i) 3 heavy chain CDRs of a heavy chain variable region set forth in SEQ ID NOs: 45, 46 or 47, and 3 light chain CDRs of a light chain variable region set forth in SEQ ID NO: 65, (ii) 3 heavy chain CDRs of a heavy chain variable region set forth in SEQ ID NOs: 48, 49 or 50, and 3 light chain CDRs of a light chain variable region set forth in SEQ ID NO: 66, (iii) 3 heavy chain CDRs of a heavy chain variable region set forth in SEQ ID NOs: 51 or 52, and 3 light chain CDRs of a light chain variable region set forth in SEQ ID NO: 67. or (iv) 3 heavy chain CDRs of a heavy chain variable region set forth in SEQ ID NOs: 53 or 54. and 3 light chain CDRs of a light chain variable region set forth in SEQ ID NO: 68. 
The recitation of 3 heavy chain CDRs of a heavy chain variable region set forth in two or three heavy chain variable regions, given Broadest Reasonable Interpretation (BRI), the 3 heavy chain CDRs can be a random combination of 3 CDRs from the  recited heavy chain SEQ ID NOs, e.g. a combination of CDRs from SEQ ID NOs: 45, 46, or 47. However, the instant specification discloses only ten anti-CD47 monoclonal antibodies, as shown below (based on Table 1 and Table A of the instant specification):
Ab
VH
HCDR1
HCDR2
HCDR3
VL
LCDR1
LCDR2
LCDR3
ADI-29337
45
15
21
31
65
36
39
41
ADI-29338
46
16
22
31
65
36
39
41
ADI-29339
47
17
23
31
65
36
39
41
ADI-29342
48
18
24
32
66
36
39
42
ADI-29345
49
17
25
33
66
36
39
42
ADI-29347
50
19
26
32
66
36
39
42
ADI-29655
51
16
27
34
67
37
40
43
ADI-29350
52
20
28
34
67
37
40
43
ADI-29660
53
16
29
35
68
38
39
44
ADI-29362
54
20
30
35
68
38
39
44


As was well-known in the antibody art, antibodies as a class share an overall structure generally comprising two heavy chain polypeptides that each comprises a heavy chain variable region (VH) and a heavy chain constant region made up of several domain (CHI, hinge, CH2, CH3, and for some antibodies, a CH4). Each of the heavy chains pairs with a light chain polypeptide that comprises a light chain variable region (VL) and a constant region. But while this overall structure is shared amongst antibodies from a wide variety of sources (human, rat, mouse, rabbit), the structure each antibody uses to bind its particular epitope on an antigen is structurally distinct and is formed by a recombination event that results in high variability at the amino acid sequence level. By the time the invention was made, it is well established in the art that the formation of an intact antigen-binding site in an antibody usually required the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three "complementarity determining regions" ("CDRs") which provide the majority of the contact residues for the binding of the antibody to its target epitope (Almagro & Fransson, Frontiers in Bioscience 2008; 13: 1619-33 (see Section 3) "Antibody Structure and the Antigen Binding Site" and Figure I).
However, the specification does not disclose antibodies with any other CDR combinations besides the ones listed in the table above that possess the requisite function properties, i.e., of binding CD47 (for an anti-CD47 antibody). One of skill in the art could not envisage the genus of antibodies encompassed by the claims other than antibodies comprising the same CDR regions having the same relative placement as the antibodies described in the specification. Therefore, it appears that the instant specification does not adequately disclose the breadth of the “anti-CD47 monoclonal antibody or an antigen-binding fragment thereof” recited in the instant claim.
Claim 2 has claimed an isolated anti-CD47 monoclonal antibody or an antigen-binding fragment thereof comprising: 3 heavy chain CDRs of a heavy chain variable region and 3 light chain CDRs of a light chain variable region, wherein: HCDR1 comprises an amino acid sequence set forth in SEQ ID NO: xx, HCDR2 comprises an amino acid sequence set forth in SEQ ID NO: xx, HCDR3 comprises an amino 2 11275/008845-JS0acid sequence set forth in SEQ ID NO: xx, LCDR1 comprises an amino acid sequence set forth in SEQ ID NO: xx, LCDR2 comprises an amino acid sequence set forth in SEQ ID NO: xx, and LCDR3 comprises an amino acid sequence set forth in SEQ ID NO: xx (options (i) to (x)).
As such by the recitation of “an” that is underlined and italicized above, the CDRs of the specific antibody encompass CDRs with partial sequences of a recited SEQ ID NO (i.e., “an amino acid sequence of” rather than “the amino acid sequence of” a recited SEQ ID NO). The instant specification discloses only ten anti-CD47 monoclonal antibodies (ADI-29337, ADI-29338, ADI-29339, ADI-29342, ADI-29345, ADI-29347, ADI-26655, ADI-29350, ADI-26660, ADI-29362) each of which comprises 6 complete CDRs (3 HCDRs + 3 LCDRs). See Figs. 1-4, Table 1, and Examples 2 and 3. The specification discloses that these antibodies promote the phagocytosis of tumor cells by macrophages. See Example 5 and Figs. 5-6. The specification discloses that the activity of these antibodies in promoting the erythrocyte agglutination are very low. See Example 6 and Fig. 7. 
However, the specification does not disclose antibodies with any partial CDRs of a recited SEQ ID NO that possess the requisite function properties, i.e., of binding CD47 (for an anti-CD47 antibody). Therefore, it appears that the instant specification does not adequately disclose the breadth of the “anti-CD47 monoclonal antibody or an antigen-binding fragment thereof” recited in the instant claims. In light of this, a skilled artisan would reasonably conclude that Applicant was not in possession of the genus of all such antibodies at the time the instant application was filed.
Furthermore, the written description provision of 35 USC § 112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it. Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993). And Amgen Inc. v. Chugai
Pharmaceutical Co. Ltd., 18 USPQ2d 1016. The Guidelines for Examination of Patent
Applications under the 35 USC §112 paragraph 1, "Revision 1" of Written Description
Requirement (66 FR 1099-1111, March 25, 2008) state, "[p]ossession may be shown in a variety of ways including description of an actual reduction to practice, or by showing the invention was 'ready for patenting' such as by disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the Applicant was in possession of the claimed invention (Id. At 1104). Moreover, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus. However, factual evidence of an actual reduction to practice has not been disclosed by Applicant in the specification; nor has Applicant shown the invention was "ready for patenting" by disclosure of drawings or structural chemical formulas that show that the invention was complete; nor has the
Applicant described distinguishing identifying characteristics sufficient to show that
Applicant were in possession of the claimed invention at the time the application was filed.
Similarly, claims 4-8, 10-15, 17, and 20-25, encompass antibody variants with different CDR domain combination and/or partial CDRs. 
Therefore, for all these reasons the specification lacks adequate written description, and one of skill in the art cannot reasonably conclude that Applicant had possession of the claimed invention at the time the instant application was filed.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG LU whose telephone number is (571)272-0334. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MISOOK YU can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG LU/           Examiner, Art Unit 1642                                                                                                                                                                                             
/PETER J REDDIG/Primary Examiner, Art Unit 1642